Title: To Alexander Hamilton from Nathan Rice, 23 March 1800
From: Rice, Nathan
To: Hamilton, Alexander



Sir
Oxford [Massachusetts] March 23d 1800

In complyance with the wishes of Captain Babbit of my Regiment as will appear by the enclosed copy of a letter I received from him, I transmit his Commission, & with his request unite my wishes that his resignation may be accepted by the Secretary of war.
With very great respect   I am Sir your Obt Servant

N: Rice Lt Colo Comdt14th Regt.

P.S. An arrearage of nearly $3,000 for the pay of the 14th Regt to the 30th of Octr. is not yet forwarded by the Depy. pay Genl. of course the Soldiers are very uneasy.

Majr. Genl Hamilton

